— Judgment insofar as it imposes sentence unanimously reversed on the law and matter remitted to Supreme Court, Brie County for resentencing in accordance with the following memorandum: On the day for sentencing upon his plea of guilty of burglary, third degree, and criminal possession of stolen property, third degree, defendant was accorded a presentence conference in the court’s chambers with defendant’s attorney present, at which the details of the crimes and defendant’s mental condition *684were reviewed, defendant explained his views, and his attorney spoke in his behalf with respect to the severity of the sentence to be imposed. ' The court then terminated the conference and the sentencing proceeding was begun in open court. The District Attorney moved for sentencing the defendant. Without asking the defendant whether he wished to make a statement, as required by CPL 380.50, the court proceeded to impose sentence of an indeterminate term not to exceed seven years on the burglary count and an indeterminate term not to exceed one year on the count for criminal possession of stolen property, the terms to run concurrently. Despite the presentence conference at which defendant’s attorney spoke in his behalf concerning the sentence soon to be pronounced, it was error for the court to impose sentence without-first, in open court, according to the defendant an opportunity to make a statement personally in his own behalf (CPL 380.50; People v. Chapman, 42 A D 2d 680). (Appeal from judgment of Erie Supreme Court convicting defendant of burglary, third degree.) Present — Goldman, P. J., Witmer, Moule, Cardamone and Simons, JJ.